WITHDRAWN 3-6-14
                                 IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00302-CV

TODD PHILLIPPI,
                                                             Appellant
v.

CITI RESIDENTIAL LENDING, INC., ET AL,
                                                             Appellee



                         From the County Court at Law
                              Ellis County, Texas
                           Trial Court No. C-08-3657


                         MEMORANDUM OPINION


     On October 16, 2013, the Clerk of the Court sent the following letter to Appellant:

           The required filing and fax fees of $20 for your faxed Motion to
     Extend Time to File Appellant’s Brief filed on September 24, 2013 are
     PAST DUE. See TEX. R. APP. P. 5; Appendix to TEX. R. APP. P., Order
     Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also 10TH
     TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208
     (West Supp. 2012); § 51.941(a) (West 2005).

             Unless you are exempt, you must: (1) file an indigence affidavit as
     provided by Texas Rule of Appellate Procedure 20.1; or (2) pay the
     required filing and fax fees. See TEX. R. APP. P. 5, 20.1. If you fail either to
     file an indigence affidavit or to pay the filing and fax fees within 14 days
        after the date of this letter, the motion will be dismissed without further
        notification. See TEX. R. APP. P. 5.

             You also owe an additional $20 for two previous fax fees that are
        PAST DUE.

              Fees may be paid by check or money order, payable to the “Tenth
        Court of Appeals.”

On November 8, 2013, Appellant paid the required filing and fax fees of $20 for his

Motion to Extend Time to File Appellant’s Brief; however, Appellant continued to owe

$20 for required fax fees that were past due.

        On November 27, 2013, the Clerk of the Court sent a letter to Appellant

reminding him of the foregoing. Appellant was also informed that unless he is exempt,

he must:      (1) file an indigence affidavit as provided by Texas Rule of Appellate

Procedure 20.1; or (2) pay the required filing and fax fees. See TEX. R. APP. P. 5, 20.1.

Appellant was also notified that if he failed to file an indigence affidavit or to pay the

required filing and fax fees within fourteen days after the date of the letter, this appeal

may be dismissed without further notification. See TEX. R. APP. P. 5, 42.3(c).

        More than fourteen days have passed since the November 27 letter, and

Appellant has not filed an indigence affidavit or paid the required filing and fax fees;

accordingly, we dismiss this appeal. See TEX. R. APP. P. 5, 42.3(c).




                                                 REX D. DAVIS
                                                 Justice



Phillippi v. Citi Residential Lending, Inc.                                           Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 9, 2014
[CV06]




Phillippi v. Citi Residential Lending, Inc.   Page 3